1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     JERRY D. POUGH,                                 Case No. 3:18-cv-00191-MMD-CBC
7                                     Petitioner,                   ORDER
                v.
8

9     WILLIAM GITTERE, et al.,
10                                Respondents.
11

12          Petitioner in this habeas corpus action, Jerry D. Pough, represented by appointed
13   counsel, filed an amended habeas petition on February 28, 2019. (ECF No. 23.)
14   Respondents filed an answer on September 10, 2019. (ECF No. 32) Under the scheduling
15   order in the case (ECF No. 8), Pough then had 45 days—until October 25, 2019—to file
16   a reply.
17          On October 24, 2019, Pough filed a motion for extension of time (ECF No. 38),
18   requesting a 75-day extension of time, to January 8, 2020, to file his reply. Pough’s
19   counsel states that the extension of time is necessary because of his obligations in other
20   cases and because of staffing issues at the office of the Federal Public Defender. This
21   would be the first extension of this deadline. Respondents do not oppose the motion for
22   extension of time.
23          The Court finds that Pough’s motion for extension of time is made in good faith
24   and not solely for the purpose of delay, and that there is good cause for the extension of
25   time requested.
26          It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 38)
27   is granted. Petitioner will have until and including January 8, 2020, to file his reply to
28   Respondents’ answer.
1          It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered June 11, 2018 (ECF No. 8) will remain in effect.

3          DATED THIS 25th day of October 2019.

4

5
                                               MIRANDA M. DU
6                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
